Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
It is noted that the limitation “a static color detection means” in claim 22 is being treated as a means plus function limitation. The claimed means is being interpreted as means which can detect color change.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 and 15-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch and Co (DE 202004002472).
Busch discloses with respect to claim 12, a bond drill bit comprising a metal drill shaft body (par. 22 of translation) comprising a drilling section 3, a clamping section 2 and a passive temperature sensitive optical indicator which is in a termo-conductiong connection to the metal drill shaft body (see pars. 8, 9, 15 of translation).
With respect to claim 13, Busch discloses the passive temperature-sensitive optical indictor is defined by a color changing substance which changes a visible spectrum color depending on a temperature of the metal drill shaft body (pars. 8, 9, 15 of translation).
With respect to claim 15, wherein the passive temperature sensitive optical indicator is provided as an indicator ring which is arranged around the metal drill shaft body (see fig. 2, par. 16 of translation)  
With respect to claim 16, wherein the passive temperature sensitive optical indicator 4 is arranged axially between the drilling section and the claiming section (see fig. 2).
With respect to claim 17, wherein the passive temperature sensitive optical indicator is arranged at a proximal end surface of the metal drill shaft body (see fig. 23, such that the end 3 is a distal end and the other end with the passive temperature sensitive optical indicator 4 is the proximal end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2009/0236109).
Wu teaches a drill bit comprising a drill shaft body 31 comprising a drilling section (see fig. 3, such as the drilling section is the end of the drill bit), a clamping section (see fig. 3, such that the clamping section is being claimed by chuck 32, par. 25), and a passive temperatures sensitive optical indicator 12 which is in a thermo-conducting connection to the drill shaft body (pars. 23-29). Wu teaches the invention as substantially claimed and discussed above, however, does not specifically teach the drill shaft body is metal.  It is noted that the limitation “bone drill bit” is only recited in the preamble of the claim. When reading the preamble in the context of the entire claim, the recitation a bone drill bit is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. With respect to the drill shaft body being metal, it is noted that Wu does not specifically teach the drill have body being 
Wu further teaches with respect to claim 13, wherein the passive temperatures sensitive optical indicator is defined by a color changing substance which changes a visible spectrum color depending on a temperature of the drill shaft body (pars. 23-24, 27-29).
With respect to claim 16, wherein the passive temperature sensitive optical indicator is arranged axially between the drilling section and the clamping section (see fig. 3)
With respect to claim 17, wherein the passive temperature sensitive optical indicator is arranged at a proximal end surface of the drill shaft body (see fig. 3, such that the end with the indicator 12 is a proximal end surface of the drill body).

Claims 12-14, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha (2013/0344458) in view of Wu et al. (2009/0236109).
Taha teaches with respect to claim 12, a bone drill bit comprising a metal drill shaft body comprising a drilling section and a clamping section (see fig. 2, such that the drilling section is the section exposed and the clamping section is the section which is clamped by the handpiece, par. 53). Taha teaches the invention as substantially claimed and discussed above, including the drill being prone to getting hot (see pars. 34 
Wu teaches a drill bit comprising a drill shaft body 31 comprising a drilling section (see fig. 3, such as the drilling section is the end of the drill bit), a clamping section (see fig. 3, such that the clamping section is being claimed by chuck 32, par. 25), and a passive temperatures sensitive optical indicator 12 which is in a thermo-conducting connection to the drill shaft body (pars. 23-29). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill bit taught by Taha to include the passive temperature sensitive optical indicator as taught by Wu in order to alert the user that the drilling temperature is beyond a predetermined value (see par. 21 of Wu). 
Taha teaches a drill bit as substantially claimed and discussed above, however, does not specifically teach the passive temperatures sensitive optical indicator is defined by a color changing substance which changes a visible spectrum color depending on a temperature of the drill shaft body.
Wu further teaches with respect to claim 13, wherein the passive temperatures sensitive optical indicator is defined by a color changing substance which changes a visible spectrum color depending on a temperature of the drill shaft body (pars. 23-24, 27-29). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill bit taught by Taha to include the passive temperature sensitive optical indicator as taught by Wu in order to alert the user that the drilling temperature is beyond a predetermined value (see par. 21 of Wu).
Taha teaches a drill bit as substantially claimed and discussed above, however, does not specifically teach the passive temperature sensitive optical indicator is arranged axially between the drilling section and the clamping section
With respect to claim 14, Taha teaches keeping the temperature of the drill below 47 degrees C (see par. 34), however, does not specifically teach the color changing substance changes the visible spectrum color by more than 30 nm at an indicator temperature shift of from 37 degree C to 42 degree C.
Wu teaches the color changing substance changes in the visible spectrum by changing colors (see par. 23-24, 28), however, does not specifically teach the color change by more than 30 nm. However, it is noted that Wu teaches the color changing to a different color and colors in the visible spectrum would require a color change of more than 30 nm. For example, a change from orange to red would require a color change of 50 nm, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention that the change in the visible spectrum is more than 30 nm (see cited evidence regarding the range of colors in the visible spectrum).  Wu further teaches selecting a desired temperature in which the indicator would change color based on the operational safety of the device (see pars. 21, 23-24, 28-29). Therefore, it is noted that it would have been obvious to one having ordinary skill in the art to modify the drill bit with the indicator as taught by Taha/Wu as discussed above in detail, to provide the temperature indicator to change color during an increase in temperature from 37 degree C to 42 degree C in order to alert the user that the temperature is approaching the temperature of 47 degree C in which is the max operating temperature of the drill as taught by Taha. It is noted that it would have been 
With respect to claim 16, wherein the passive temperature sensitive optical indicator is arranged axially between the drilling section and the clamping section (see fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill bit taught by Taha to include the passive temperature sensitive optical indicator as taught by Wu in order to alert the user that the drilling temperature is beyond a predetermined value (see par. 21 of Wu).
Taha teaches a drill bit as substantially claimed and discussed above, however, does not specifically teach the passive temperature sensitive optical indicator is arranged at a proximal end surface of the drill shaft body.
With respect to claim 17, wherein the passive temperature sensitive optical indicator is arranged at a proximal end surface of the drill shaft body (see fig. 3, such that the end with the indicator 12 is a proximal end surface of the drill body). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill bit taught by Taha to include the passive temperature sensitive optical indicator as taught by Wu in order to alert the user that the drilling temperature is beyond a predetermined value (see par. 21 of Wu).
With respect to claim 21, Taha further teaches wherein a maximum outside diameter of the metal drill shaft body is less than 5 mm so that the bone drill bit is usable for a dental application (see par. 53).

Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha (2013/0344458) in view of Wu et al. (2009/0236109) as applied to claim 12 above, and further in view of Busch and Co (DE 202004002472).
Taha/Wu teaches the invention as substantially claimed and discussed above including Wu teaching the passive temperature sensitive optical indicator is provided as a strip which is arranged on the shaft body (see fig. 3 of Wu), however, does not specifically teach the temperature sensitive optical indicator is provided as an indicator ring which is arranged around the metal drill shaft body, a separate heat conduction which is arranged within the metal drill shaft body and to at least partially axially overlap with the drilling section and the passive temperature sensitive indicator, wherein, a temperature conductivity of the separate heat conductor is higher than a temperature conductivity of the metal drill shaft body, and the metal drill shaft body further comprises a central conductor bore, and the separate heat conductor comprises a longitudinal conductor pin which is arranged in the central conductor bore in the metal drill shaft body.
Busch and Co teaches with respect to claim 15, a dental drill comprising a passive temperature sensitive optical indicator which is provided as an indicator ring 4 which is arrange around the metal drill shaft body (par. 16, fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the 
Busch and Co further teaches with respect to claims 19-20, the metal drill shaft body further comprising a central conductor bore (see par. 15, “bore” rather than cooling channel) which is arranged within the metal drill shaft body and to at least partially overlap with the drilling section and the passive temperature sensitive indicator (see figs. 1-2) and a  separate heat conductor 17 which is arranged in the central conduction bore of the metal body (see fig. 1) and wherein the temperature conductivity of the separate heat conductor is high than a temperature conductivity of the metal drill shaft body (see par. 15), however, does not specifically teach that the separate heat conductor comprises a longitudinal conductor pin which is arranged within the metal drill shaft body and at least partially axially overlaps the drilling section. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Busch and Co to extend the separate heat conductor 17 to extend longitudinally through the bore to at least partially overall the drilling section in order to allow the passive temperature sensitive indicator to measure the temperature directly at the drilling section which is the section which creates the friction and get hot. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill taught by Taha/Wu with the channel and the more thermally conductive material as taught by Busch and Co in order to ensure the sufficient contact with the drilling portion of the drill and the passive temperature sensitive indicator to ensure that the temperature of the drill portion is read by the indicator in order to prevent overheating of the drill. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha (2013/0344458) in view of Wu et al. (2009/0236109) as applied to claim 12 above, and further in view of Aida et al. (2019/0300740).
Taha/Wu teaches the invention as substantially claimed and discussed above, including Wu teaching the passive temperature sensitive optical indicator is covered by a protection shielding 8 which is transparent (par. 20), however, does not specifically teach the protection shielding is heat insulating.
Aida teaches a passive temperature sensitive optical indicator 1 covered by a protection shielding 5/8 which is heat insulating and transparent (see pars. 124-128). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the passive temperature sensitive optical indicator as taught by Taha/Wu with the heat insulating and transparent shielding as taught by Aida in order to control the temperature of which the temperature indicator indicates (see pars. 127-128). It is noted that rather than indicating the temperature of the external surface of the drill, it will indicate the temperature of the base, i.e. the body of the drill.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha (2013/0344458) in view of Wu et al. (2009/0236109) as applied to claim 12 above, and further in view of Pesach et al. (2018/0263725).
Taha/Wu teaches the invention as substantially claimed and discussed above including Taha teaching a handpiece comprising a clamping arrangement for claiming the bond drill bit (see fig. 2), however, does not specifically teach a color detection 
Pesach teaches a handpiece 120 with a clamping arrangement for clamping a bone drill bit 134 and a static color detection means 180 (see par. 163). It would have been obvious to one having ordinary skill in the art to modify the handpiece taught by Taha/Wu to include a static color detection means as taught by Pesach in order to easily observe the working site during the operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/22/2022